VACATE and REMAND; and Opinion Filed June 17, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01437-CV

                        IN RE ADVOCARE INTERNATIONAL, LP

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01545-2014

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                   Opinion by Justice Brown

       This is an appeal from an order granting AdvoCare International, LP’s request for a pre-

suit deposition and an order denying eBay Inc.’s motion for new trial and reconsideration. See

TEX. R. CIV. P. 202. Citing Texas Rule of Appellate Procedure 42.1(a)(2), the parties move to

dismiss the appeal, vacate the trial court’s orders without regard to the merits, and remand this

case to the trial court for rendition of judgment in accordance with the parties’ agreement. We

grant the motion to the extent we vacate the trial court’s orders without regard to the merits and

remand the case to the trial court for rendition of judgment in accordance with the agreement.

See TEX. R. APP. P. 42.1(a)(2)(B).


                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE
141437F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN RE ADVOCARE INTERNATIONAL,                         On Appeal from the 296th Judicial District
LP                                                    Court, Collin County, Texas
                                                      Trial Court Cause No. 296-01545-2014.
No. 05-14-01437-CV                                    Opinion delivered by Justice Brown. Chief
                                                      Justice Wright and Justice Stoddart
                                                      participating.

        In accordance with this Court’s opinion of this date, we VACATE, without regard to the
merits, the trial court’s September 16, 2014 “Order on AdvoCare’s Rule 202 Petitions” and the
November 6, 2014 “Order on eBay’s Motion for New Trial and for Reconsideration” and
REMAND to the trial court for rendition of judgment in accordance with the parties’ agreement.

       As agreed by the parties, we ORDER that AdvoCare International, LP and eBay Inc.
each bear its own costs of this appeal.


Judgment entered this 17th day of June, 2015.




                                                –2–